DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 20 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “an” should be changed to --a--.  Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spacing element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the optical element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Perkins et al., U.S. PG-Pub 2017/0303857.
Regarding claims 1-3, Perkins et al. discloses an ear examination tool comprising: a handle (704); a speculum mount (end 711 of instrument head 708) coupled to the handle, the speculum mount configured for retaining a speculum (712); a spacing element (710) coupled to the handle and extending from the handle; a smartphone mount (720) coupled the spacing element, the spacing element configured to maintain an optical separation distance between the speculum mount and the smartphone mount; wherein the spacing element and the smartphone mount are configured to provide an optical path from the smartphone mount to and along an axis of the speculum mount; and wherein the speculum mount, the spacing element and the smartphone mount are configured to provide an optical path from the smartphone mount to and along an axis of the speculum mount, while allowing a clear space for access into and through a speculum when mounted to the speculum mount, from a position between the speculum mount and the smartphone mount and at an oblique angle to the optical axis (Figs. 9a-9b).
Regarding claims 4-6, Perkins et al. discloses the speculum mount (711) coupled to the handle (704) extends in a first direction from the handle and the spacing element (710) extends in a second direction from the handle, the second direction being generally opposite to the first direction, the spacing element configured to maintain said optical separation distance between the speculum mount and the smartphone mount (720) along an axis aligned with the first and second direcitons; wherein the smartphone mount (720) comprises a cradle (728) configured to releasably receive and retain a smartphone, the cradle including at least one aperture (740) therein positioned such that, when a smartphone is mounted in the cradle, the ear examination tool provides a first optical path extending from a first position of the smartphone mount corresponding to a smartphone camera to and along an axis of the speculum mount, and a second optical path extending from a second position of the smartphone mount corresponding to a smartphone light source and oblique to the axis of the speculum mount, the first and second optical paths intersecting at a point distal of the speculum mount; and wherein the speculum mount (720) comprises an aperture extending therethrough and a receptacle on a distal side of the speculum mount for attachment of a speculum (712) (examiner annotated Fig. 9b below and paragraph [0106]).

    PNG
    media_image1.png
    619
    549
    media_image1.png
    Greyscale

Regarding claims 7-9, Perkins et al. discloses wherein the handle (704) extends in a direction orthogonal to the first and second directions and in which the handle is positioned less than 3 cm from a distal side of the speculum mount (711) along the axis; wherein the smartphone mount (720) further comprises an optical element (740) configured, in use, to be positioned over a camera/light source of a smartphone when installed in installed in the smartphone mount (examiner annotated Fig. 9b above and paragraph [0104]).
Regarding claims 11 and 12, Perkins et al. discloses the smartphone mount (720) being adaptable to fit a plurality of different types of smartphone; and further comprises a plurality of interchangeable smartphone mounts (720, 900) each configured to fit a different type of smartphone and each separately couplable to the spacing element (710) (Figs. 9b and 9d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., U.S. PG-Pub 2017/0303857 in view of Truong et al., U.S. PG-Pub 2013/0023914.
Regarding claims 13 and 14, Perkins et al. discloses the invention essentially as claimed except for wherein the handle comprises a trigger and incorporates a fluid reservoir for supplying fluid to an ear suction apparatus/device or an associated smartphone.
Truong et al. discloses an ear examination device having a handle with a control trigger for a fluid reservoir (516) for supplying fluid to an ear suction apparatus/device for ear wax removal (paragraph [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Perkins et al. to incorporate a fluid reservoir and control and associated suction device in view of Truong et al. to permit removal of ear wax for easier viewing within an ear canal.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775